DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statements (IDSs) submitted on 09/06/2019 and 04/23/2019 have been considered by the examiner.

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1, 7, 11-12 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shotton et al., U.S. Patent No. 8,571,263 B2.
	Regarding claim 1, Shotton discloses a motion tracking system, comprising: 
a first image-capturing module, capturing a full body motion of an object to obtain a depth image (figure 1 – element 106 – capture device; figure 2 – capture device 106 recites a depth camera 202; col. 3, lines 3-17 – camera device 106 used for capturing user movements; col. 3, lines 29-52 – obtaining depth image; figure 12 – element 106); 
a database, providing a plurality of training samples, wherein the training samples comprise a plurality of depth feature information related to joint positions of the object (figure 5 – element 500 & figure 12 – element 1222 – data store – storing/holding training images which include training depth images along with other information related to joint positions; col. 6, lines 33-40 – A plurality of training images 500 which may be depth images that have specified joint positions is available. The images may be two-dimensional, three-dimensional or higher dimensional images or sequences of such images. The examples described herein use depth images…; col. 7, lines 32-37; col. 15, lines 1-5 – A data store 1222 is provided to store data such as previously received depth images; intermediate function results; tree training parameters, probability distributions, classification labels, regression objectives, classification objectives, and other data); and
a computing module, receiving the depth image, performing an association operation and a prediction operation for the depth image according to the depth image and the depth feature information of the training samples to obtain a plurality of first joint positions of the object(Figure 5 & col. 7, lines 8-25 – the unseen input depth image is associated with training images to predict joint 

	Regarding claim 7, Shotton discloses the motion tracking system as claimed in claim 1, wherein the first image capturing module is a depth camera. (see the citations made in the rejection of claim 1).

	Regarding claim 11, Shotton discloses the motion tracking system as claimed in claim 1, wherein the three-dimensional skeleton of the object comprises a finger skeleton of the object (Fig. 4).

	Regarding claim 12, claim 12 has been similarly analyzed and rejected as per claim 1.

	Regarding claim 17, Shotton discloses the motion tracking method as claimed in claim 12, wherein the full body motion of the object is captured by a depth camera to obtain the depth image (see the citations made in the rejection of claim 1).

	Regarding claim 18, claim 18 has been similarly analyzed and rejected as per claim 1.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shotton et al., U.S. Patent No. 8,571,263 B2 as applied to claim 1 above, and further in view of McCulloch et al., U.S. Patent No. 9,041,622 B2.
	Regarding claim 8, Shotton discloses “the motion tracking system as claimed in claim 1, further comprising a head-mounted device, wherein the first image-capturing module and the computing module are disposed on the head-mounted device”. Shotton as cited in the rejection of claim 1, teaches a system that comprises an image capturing module and computing module for motion tracking but does not explicitly teach the module being integrated into one device that is head-mounted. However, as per MPEP 2144.04[R-1], which clearly states that “making portable, making separable and making integral" would be an obvious design choice and as per Shotton, Shotton recites all the elements of the invention as claimed. Regarding the device being used as head-mounted device, Shotton does not explicitly teach the device being an head-mounted device but McCulloh teaches a head-mounted device (eyeglasses) in figures 1 and 2, which recites image capturing devices such as depth image camera (col. 7, lines 34-47) and computing module such as unit 210 (col. 8, lines 11-16) .

11. 	Claims 2-6, 9-10, 13-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manav Seth whose telephone number is (571) 272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may 


/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        February 26, 2021